Title: To Thomas Jefferson from Richard Gaines, 20 May 1805
From: Gaines, Richard
To: Jefferson, Thomas


                        
                            
                        
                        
                     
                        
                           Cr—
                           Jefferson Esqr. to Richard Gaines 
                           Dr.
                        
                        
                           May 20 1805
                           $
                        
                        
                           
                           To 6 pair Black Morocco Slippers a/$1.75 ea
                           10.50
                        
                        
                           
                           To 4 pair Calf Skin do— a/$1.50 ea
                           6.00
                        
                        
                           
                           To 2 pair Calf Skin Ran shoes a/1.75 ea
                           
                              
                                  3.00
                           
                        
                        
                           
                           
                           $20.00
                           
                        
                     
                  
                        
                            
                        
                    